          21-03009-hcm
El Paso County - County CourtDoc#1-59
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit
                                                                                     FiledTab  56 Pg 19:23
                                                                                           12/14/2020   of AM
                                                           3                                 Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                               2020DCV0914
                                               CAUSE NO. 2020DCV0914

            WESTAR INVESTORS GROUP, LLC,    §                             IN THE COUNTY COURT
            SUHAIL BAWA, AND SALEEM MAKANI, §
                                            §
                 Plaintiffs,                §
                                            §
            v.                              §
                                            §                             AT LAW NO. 6
            THE GATEWAY VENTURES, LLC,      §
            PDG PRESTIGE, INC., MICHAEL     §
            DIXSON, SURESH KUMAR,           §
            AND BANKIM BHATT,               §
                                            §
                 Defendants.                §                             EL PASO COUNTY, TEXAS



                           ORDER REGARDING DEPOSITIONS OF ALL PLAINTIFFS

                    On October 28, 2020 the parties and their respective counsel came before this Court, which

            considered Plaintiffs’ Motion to Quash Defendant Bankim Bhatt’s Notice of Depositions of

            Plaintiffs, and Defendant Bankim Bhatt’s Response and alternative Motion to Strike the Plaintiffs’

            Motion to Quash in regard to deposition settings for November 2020 as to each of the individual

            Plaintiffs: SUHAIL BAWA, SALEEM MAKANI and Corporate Representative for Plaintiff

            WESTAR GROUP, LLC, whereupon the Court made the following determinations:


                   Each individual Plaintiff shall appear in person for his respective deposition to be taken at

                    a to-be-specified location in the Dallas-Fort Worth area;

                   All counsel shall confer, as necessary, to determine a mutually convenient site for these

                    depositions which site should provide suitable conditions and facilities as reasonably

                    necessary to maintain appropriate social distancing or other necessary safety measures

                    consistent with applicable pandemic restrictions;
21-03009-hcm Doc#1-59 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 56 Pg 2 of
                                        3



        Any deponent shall appear at the site and remain available for the taking of each deposition

         for the duration of each business day on the dates of January 13, 14 & 15, 2021 which dates

         may include (subject to the agreement of the parties) the additional deposition of any

         designated corporate representative(s) of Plaintiff Westar Investment Group, LLC upon a

         timely notice issued that complies with Rule 199.2(b)(1);

        The maximum time on the record allowed to complete each deposition remains open to

         review by the Court should the parties be unable to reach agreement in that regard but, in

         any event, shall not be less than six hours per witness at this time;

        Start times and location specifics shall be stated in formal Amended or Original Notices to

         be issued by counsel for Defendant Bankim Bhatt on or before December 8, 2020, and any

         other party may serve cross-notices after issuance of Bhatt’s notices or, in the alternative,

         other Defendants may initiate their own original notices as to any Plaintiff after that date.




  ENTERED this _____ day of December, 2020.




                                               THE HONORABLE SUE M. KURITA




                                                                                                     2
21-03009-hcm Doc#1-59 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 56 Pg 3 of
                                        3



  APPROVED AS TO FORM:


  /s/ Jeffrey Thomas Lucky
  JEFF RAY
  State Bar No. 16604400
  JEFFREY THOMAS LUCKY
  State Bar No. 12667350
  RAY | PENA | McCHRISTIAN, P.C.
  5822 Cromo Drive
  El Paso, Texas 79922


  /s/ Eric C. Wood (approved by email)
  ERIC C. WOOD
  State Bar No. 24037737
  8111 Preston Road, Suite 300
  Dallas, Texas 75225
  Attorney for Plaintiffs


  /s/ Chantel Crews (approved by email)
  CHANTEL CREWS
  ANISA HUTSON HESTER & CREWS, LLP
  5809 Acacia Circle
  El Paso, Texas 79912
  Attorney for Defendants Michael Dixson, PDG Prestige, Inc.,
  and The Gateway Ventures, LLC


  /s/ Harrell Davis, III (approved by email )
  HARREL DAVIS, III
  GORDON DAVIS JOHNSON & SHANE, P.C.
  4695 N. Mesa Street
  El Paso, Texas 79912
  Attorney for Defendant Suresh Kumar




                                                                                  3
